DETAILED ACTION

Primary Examiner acknowledges Claims 1-11 are pending in this application as originally filed on January 9, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “23” has been used to designate “piezoelectric actuator” and “suspension plate” (Para 0034).  Appropriate correction is required. 
Reference character “23a” has been used to designate “suspension plate” and “inlet” (Para 0034). Appropriate correction is required.
Reference characters “23” and “23a” have been used to designate “suspension plate”.  Appropriate correction is required.
Reference character “23a” and “21a” has been used to designate “inlet”.  Appropriate correction is required.
Reference character “23f” has been used to designate “bulge” and “bugle” (Para 0029, Twice).  Appropriate correction is required.
Reference character “3” has been used to designate “processor” and “pressure sensor” (Para 0025).  Appropriate correction is required.
Reference character “3” and “4” have been used to designate “pressure sensor”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “23” has been used to designate “piezoelectric actuator” and “suspension plate” (Para 0034).  Appropriate correction is required. 
Reference character “23a” has been used to designate “suspension plate” and “inlet” (Para 0034). Appropriate correction is required.
Reference characters “23” and “23a” have been used to designate “suspension plate”.  Appropriate correction is required.
Reference character “23a” and “21a” has been used to designate “inlet”.  Appropriate correction is required.
Reference character “23f” has been used to designate “bulge” and “bugle” (Para 0029, Twice).  Appropriate correction is required.
Reference character “3” has been used to designate “processor” and “pressure sensor” (Para 0025).  Appropriate correction is required.
Reference character “3” and “4” have been used to designate “pressure sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Occhialini et al. (2006/0096596). 
As to Claims 1, 2, and 11, Occhialini discloses a positive airway pressure apparatus (“positive airway pressure therapy” Title and Abstract; “positive airway pressure devices” Para 0041) for producing a positive pressure airflow, comprising: a mask (“mask”- 3, Figure 1; 603, Figure 6; and 703, Figure 7) having a space (defined by the region receiving the patient’s nose, Figures 1, 6, and 7); a micro pump (5/605/705 of Figures 1, 6, and 7, respectively - “a compact, lightweight air pump system that utilizes a plurality of small individual air pump elements.” Para 0041; “The plurality of pump elements may be selected from the group consisting of piezoelectric pumps…” Para 0006; “The individual pump elements may be any type of small or miniaturized pump selected from, but not limited to, piezoelectric pumps” Para 0069; “piezo-activated micropump” Para 0072) coupled to the mask (3/603/703) and in fluid communication with the exterior of the mask; and a processor (“data monitoring and storage system to monitor and store operating and compliance data during use of the positive airway pressure therapy device by the patient. This data monitoring and storage system may include the capability to track date and time, and may be integrated with the mask or air pump system to measure and store gas pressures and flow rates as a function of time during the patient's sleep period. … the data monitoring system can provide date and time stamp, mask-off events, individual apnea events, and pressure requirements. Optionally, this data monitoring system may include a wireless transmission system adapted to monitor and transmit real-time operating data during data monitoring system adapted to monitor operating data when the apparatus is in use by the patient” Para 0016) electrically connected to the micro pump (5/605/705 of Figures 1, 6, and 7, respectively); wherein the processor (“data monitoring system”) transmits an actuation control signal to the micro pump (5/605/705 of Figures 1, 6, and 7, respectively), the micro pump (5/605/705 of Figures 1, 6, and 7, respectively) is actuated in response to the actuation control signal (“In one mode of operation, continuous positive airway pressure (CPAP) is maintained at a selected relatively constant pressure during the breathing cycle. In another mode, bi-level positive airway pressure air is supplied to the patient at two selected pressures--a higher pressure during inhalation and a lower pressure during exhalation. In another operating mode, the air pressure may be varied during the breathing cycle to meet a patient's specific needs … For the current embodiments, the pressure drop measurement may be taken by a relative pressure transducer located either on the mask or near the discharge point of the air pump system. The reading from the relative pressure transducer would be compared against the relative pressure set point (which may be constant or varying, depending upon the selected operating mode). The air pump system would then be adjusted to achieve a flow rate which moved the relative pressure towards the set point. The adjustment may be a change in the speed of the individual pump elements, activation or deactivation of series or parallel sections of the array, or a combination of these two methods.” Para 0086) and transports air from the exterior of the mask into the space to form the positive pressure airflow. 
As to Claim 3, Occhialini discloses a piezoelectric actuating pump (800, Figure 8) having an air inlet plate (802) having at least one inlet (833), at least one convergence channel (817), one or more holes or openings 809” Para 0073) and a moveable part (via voltage changes of voltage control unit 821 through “electrical leads 823 to lower membrane 805” Para 0074), wherein the central aperture (809) is facing the convergence chamber (815) and the movable part (via voltage changes “electrical leads 823 to lower membrane 805” Para 0074) surrounds the central aperture (809); a piezoelectric actuator (803) corresponding in position to the resonance plate (805), wherein the chamber space (813) is formed between the resonance plate (805) and the piezoelectric actuator (803), so that air from the at least one inlet (833) of the inlet plate (802) is converged to the convergence chamber (815) along the at least one convergence channel (817) and flows into the chamber space (813) through the central aperture (809) of the resonance plate (805) when the piezoelectric actuator (802) is driven (via voltage changes of voltage control unit 821 through “825 to upper membrane 803” Para 0074), whereby the air is further transported through the resonance between the piezoelectric actuator (803) and the movable part of the resonance plate (805). 
As to Claims 6 and 7, Occhialini discloses a pressure sensor (For the current embodiments, the pressure drop measurement may be taken by a relative pressure transducer located either on the mask or near the discharge point of the air pump system. The reading from the relative pressure transducer would be compared against the relative pressure set point (which may be constant or varying, depending upon the selected operating mode). The air data monitoring system”), wherein the detected pressure value is compared with a preset pressure value by the processor, so as to generate a pressure control signal according to the comparison result and transmit the pressure control signal to the micro pump (5/605/705 of Figures 1, 6, and 7, respectively), thereby regulating an air pressure output of the micro pump (5/605/705 of Figures 1, 6, and 7, respectively) and ensuring the pressure of the space complying with the preset pressure value. 
	As to Claims 8 and 9, Occhialini discloses the processor (“data monitoring system”) can operate at alternate point of inhalation and exhalation (“bi-level”), as well as abnormal state (“varied”).  Specifically, Occhialini discloses “In another mode, bi-level positive airway pressure air is supplied to the patient at two selected pressures--a higher pressure during inhalation and a lower pressure during exhalation. In another operating mode, the air pressure may be varied during the breathing cycle to meet a patient's specific needs … For the current embodiments, the pressure drop measurement may be taken by a relative pressure transducer located either on the mask or near the discharge point of the air pump system. The reading from the relative pressure transducer would be compared against the relative pressure set point (which may be constant or varying, depending upon the selected operating mode). The air pump system would then be adjusted to achieve a flow rate which moved the relative pressure towards the set point. The adjustment may be a change in the speed of the individual pump elements, activation or deactivation of series or parallel sections of the array, or a combination of these two methods.” (Para 0086).
	As to Claim 10, Occhialini discloses a power module for providing electrical energy (7/via 605/702 - of Figures 1, 6, and 7, respectively -- “The apparatus may further comprise a rechargeable power supply unit wearable by the patient and adapted to supply power to drive the air pump system, wherein the rechargeable power supply unit may comprise one or more batteries; alternatively, the rechargeable power supply unit may comprise one or more fuel cells.” Para 0007).

Claims 1, 6, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McGinnis et al. (2008/0216835). 
As to Claims 1, 6, 7, 10, and 11, McGinnis discloses a positive airway pressure apparatus (“CPAP device” Title; “ continuous pressure airwave pressure (CPAP) device” Abstract; 400, Figure 6) for producing a positive airflow, comprising; a mask (410, “a nose mask 410 that fits over the user's nose.” Para 0039) having a space (16) ; a micro pump (18, “blower 18, with an inlet 20 and an outlet 22” Para 0039) coupled to the mask (410) and in fluid communication with the exterior of the mask (410); and a processor (28, “a control circuit 28” Para 0039) electrically connected to the micro pump (18); wherein the processor (28) transmits an actuation control signal to the micro pump (18), the micro pump (18) is actuated in response to the actuation control signal and transports air from the exterior of the mask (410) into the space (16) to form the positive pressure airflow. (“The control circuit 28 is attached to the operatively coupled to the power supply unit 26 and to the blower 18.” Para 0028; “One or more optional detectors 40 may be added to the device 10. Each detector 40 is attached to the airway 16 and operatively coupled to the control circuit 28. The detector 40 may include one or more of a humidity detector, a temperature detector, a pressure detector, and an air flow detector. … once a patient has been diagnosed, the efficacy of the CPAP device and the regulation of its settings may be measured on a nightly basis using the data obtained by the plurality of detectors 40.” Para 0031; “The detector 40 is positioned within the airway 16 to enable detection of one or more data relating to the air being breathed by the user.” Para 0037). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Occhialini et al. (2006/0096596), as applied to Claim 3, and in view of Fujisaki (2011/0076170). 
As to Claims 4 and 5, Occhialini discloses a piezoelectric actuating pump (800, Figure 8) as addressed in Claim 3; yet, does not expressly disclose the features of a suspension plate having a first surface with a bulge and a second surface attached to the piezoelectric element, 
Fujisaki teaches a piezoelectric actuating pump (Title and Abstract) constructed of a series of plates (Figures, “vibrating plate”, “top plate” - Abstract; and “metal plate”, “intermediate plate” - Para 0015), wherein the plates include at least one bracket (10b/10c, “The connecting portions 4 are provided with wide attachment portions 10b and 10c at outer ends thereof. One attachment portion 10c projects outward from the outer case 5. The attachment portion 10c defines one of electrode terminals arranged to apply a voltage to a piezoelectric element 20.” Para 0061) and wherein the plates may be configured to provide an electric conducting path and additionally insulating material (Para 0024). Fujisaki teaches the aforementioned configurations of the pump provide “a piezoelectric micro-blower from which vibration of a vibrating plate does not easily leak to the outside and with which energy loss is reduced.” (Para 0011); thus resulting in “the electrical energy input to the piezoelectric element is efficiently converted into the air flow rate. Thus, an efficient piezoelectric micro-blower is provided.” (Para 0014) and the construction by which “the flow passage resistance can be reduced. As a result, an efficient piezoelectric micro-blower is obtained.” (Para 0025). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the piezoelectric pump of Occhialini to include alternative construction features such as additional plates, brackets, and the express use of conductive and insulating materials, as taught by Fujisaki to construct an efficient piezoelectric pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harttig (2006/0051218) discloses an additional construction of a micropump having a plurality of actuators.
Marsh (2015/0267695) discloses an additional construction of a micropump utilized with a patient interface for providing positive airway pressure (960, Figure 9C). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785